         Case 5:19-cv-00194-MTT Document 26 Filed 02/11/20 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE MIDDLE DISTRICT OF GEORGIA MACON
                                    DIVISION

KIMBERLY BLACK,                             )
                                            )
       Plaintiff,                           )
                                            )      CIVIL ACTION FILE NO.
v.                                          )      5:19-cv-00194-MTT
                                            )
CITY OF WARNER ROBINS, GA, et al.,          )
                                            )
       Defendants.                          )

                                        ORDER

       The above-styled action is presently before the Court on the Parties’ Joint Motion

to Stay Discovery. Doc. 25. After careful consideration and for good cause shown, the

Motion (Doc. 25) is GRANTED. The discovery period is STAYED pending the

conclusion of Defendant Gary Lee’s criminal case. As soon as Defendant Lee’s criminal

case has concluded, the Parties SHALL promptly notify the Court and SHALL file a Joint

Motion to Reopen Discovery in order to request additional time to complete discovery

and conduct depositions.

     SO ORDERED, this 11th day of February, 2020.

                                        S/ Marc T. Treadwell
                                        MARC T. TREADWELL, JUDGE
                                        UNITED STATES DISTRICT COURT
